Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142971                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JACK ROBINSON,                                                                                          Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 142971
                                                                   COA: 295572
                                                                   Wayne CC: 08-113219-CZ
  FRANK McCUE, MARGARET McCUE,
  FAIRLANE WOODS COUNTRY
  TOWNHOMES CONDOMINIUM, and
  THERESA ROMAN,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
           d0718                                                              Clerk